Citation Nr: 1342954	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post liver laceration during the period prior to April 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for status post liver laceration during the period from April 20, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to October 2007. 

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of January 2008, by the Jackson, Mississippi, Regional Office (RO), which granted service connection for status post liver laceration, evaluated as 0 percent disabling, effective October 22, 2007.  The Veteran perfected a timely appeal of that decision.  Subsequently, in August 2008, the claims folder was transferred to the RO in Nashville, Tennessee, pursuant to the Veteran's relocation. 

On November 5, 2009, the Veteran offered testimony at a hearing before the undersigned sitting at the RO.  A transcript of that hearing has been associated with the claims folder. 

In January 2010 and February 2012, the Board remanded the case to the RO for further evidentiary development.  By way of an October 2012 decision, the Appeals Management Center (AMC) awarded an increased rating of 10 percent for the Veteran's liver injury, effective April 20, 2010.  The case has been returned to the Board for further appellate consideration.  Inasmuch as higher ratings for the service-connected status post liver laceration are available, and inasmuch as a claimant is presumed to seek the maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The issue of entitlement to an initial compensable evaluation for status post liver laceration, during the period prior to April 20, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the period from April 20, 2010, the Veteran's status post liver laceration was not manifested by symptomatology more nearly approximating daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for status post liver laceration, during the period from April 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, the Veteran received notice in September 2007 that fully satisfied the duty to notify provisions regarding the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the claims file.  The Veteran identified relevant VA records for the claimed disability and those records have been obtained and associated with the claims file and Virtual VA.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran was provided VA examinations for the claimed disability in November 2007, April 2010, March 2012, and November 2012, with addendums to the November 2012 VA examination report provided in March 2013 and May 2013.
 
The examination reports reference the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2012).  With regard to the issue decided herein, the RO obtained medical examinations and opinions as requested by the Board.  Therefore, the Board finds that there has been substantial compliance with the January 2010 and February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also testified at a Travel Board hearing before the undersigned in November 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  The Board finds that these duties were adequately fulfilled at the November 2009 hearing.  At that hearing the Veteran demonstrated adequate knowledge of the issues and also identified additional pertinent VA treatment records.  Thus, no prejudice could have reasonably resulted from any deficiency in the undersigned's fulfillment of the requirements of Bryant v. Shinseki.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Background and Analysis

Historically, in a January 2008 rating decision, the Veteran was granted service connection for status post liver laceration for residuals of a liver injury sustained during service, with a noncompensable evaluation effective October 22, 2007.  By way of an October 2012 decision, the AMC awarded an increased rating to 10 percent for the Veteran's liver injury, effective April 20, 2010. 

The Veteran essentially contends that the residuals of his service-connected liver disorder present a greater degree of impairment during the period from April 20, 2010, than is reflected by the currently assigned evaluation.  The Veteran has indicated that he experiences nausea, headaches, and pressure and tenderness on the right side of his abdomen due to his service-connected status post liver laceration.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012). 

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive; 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's status post liver laceration is rated under Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, DC 7345. 

A 10 percent rating under Diagnostic Code 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Id.

A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.

Note (2) of Diagnostic Code 7345 indicates that an "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

As noted above, the Veteran is seeking an increased rating for status post liver laceration in excess of 10 percent from April 20, 2010.

The Veteran provided testimony before the undersigned during a November 2009 hearing at the RO.  With regard to the service-connected status post liver laceration, the Veteran testified that he was having complications, such as getting nauseated and having headaches.  He said that once a day, approximately every other day, he wakes up feeling nauseated.  He was not receiving any treatment or taking any medication for these symptoms.  He also reported that sometimes he feels pressure on the right side and he has tenderness in that area.

The Veteran was provided a VA examination in April 2010, during which the claims file was reviewed.  The Veteran described experiencing a pressure like sensation in his right upper abdomen.  He reported that this occurred once every two days and lasts about one minute.  He ranked this as a 5-6/10 for pain.  He also endorsed nausea occurring daily and lasting for almost two minutes.  It generally occurred one time per day in the evening.  The nausea can improve with stopping what the Veteran is doing for a few minutes.  He denied vomiting and had no diarrhea or constipation.  He was not taking medication for the nausea or pain.  He did not have hepatitis C antibodies.  He had hepatitis B surface antibodies without hepatitis B surface antigen as expected with prior hepatitis B vaccination series.  He did not recall jaundice or history of prior liver disease prior to the injury.  He denied fever or chills and his weight was reportedly stable.  He ate one meal per day and denied early satiety.  He noted some diffuse fullness in his chest occasionally after meals that lasted two or three minutes.  

Upon physical examination, the abdomen was soft and nontender with a well-healed incisional scar.  His abdomen was without hepatomegaly, splenomegaly, or mass.  Bowel sounds were normal.  After reviewing the results of prior ultrasound and computed tomography (CT) tests, and laboratory tests performed that same month, the examining physician rendered diagnoses including status post liver laceration.  The examiner explained that cystic lesion and scaring on a CT scan in 2008 may be a result of prior trauma.  The intermittent right upper quadrant abdominal discomfort can be associated with cystic lesions of the liver.  The Veteran had a history of biliary injury yet there was no postoperative evidence of biliary dilation or biochemical findings to suggest hepatic dysfunction.  The liver enzymes were normal and there was evidence of normal synthetic function.  The Veteran used to eat four meals per day, but at the time of the examination, he was eating one meal per day and did not have an appetite for more.  His weight was reportedly stable in the prior year at 140.  The Veteran thought the nausea and abdominal discomfort were the same in the previous two years and had not improved.  The examiner stated that with the Veteran's prior findings of normal liver function without biliary dilation, his symptoms of fatigue, malaise, and anorexia less likely attributed to the liver laceration.  The cystic lesion was described at the interface of the liver and kidney in a CT scan from 2008.  The symptoms were not considered by the Veteran to be incapacitating.  He was attending 12 hours per week in computer training and reported doing well with his studies.  

The Veteran was provided another VA examination in March 2012 to evaluate his service-connected liver disability.  He reported having right upper quadrant dull, aching pain which lasts 2-3 minutes and occurred twice per day, every day.  He noted no relation to food intake and denied vomiting.  He reported that his energy level had improved.  He denied having fever, chills, dysuria, or gross hematuria.  He had completed his technical school training and had received an Associate's Degree.  Upon physical examination, the Veteran's abdomen was soft, with mild tenderness along the right costal margin without hepatosplenomegaly or masses.  Bowel sounds were positive, and the Veteran had a well-healed incisional scar in the mid-abdomen.  In connection with the examination, the Veteran underwent an abdominal ultrasound.  After reviewing the results of the ultrasound and those of a September 2008 CT scan, the examining physician indicted that there is a cystic lesion in the deep inferior posterior lobe of the liver, similar to that seen on the CT examination from 2008.  That CT examination demonstrated thin calcification within the lesion.  The calcification is not identified by ultrasound.  The lesion measures a maximum dimension of 3.9 cm and appears simply cystic.  However, the Veteran has a history of prior liver laceration, and this could represent the residual of prior trauma.  The assessment included status post liver laceration and residual cyst in the liver.  The examiner noted that the Veteran's symptoms of dull, aching right upper quadrant pain are consistent with post-traumatic cystic changes.

In an April 2012 addendum to the March 2012 examination report, the VA examiner stated that the claims file was reviewed.

The Veteran underwent another VA examination with the same examiner in November 2012, during which the claims file was reviewed and the Veteran was contacted to review and update his symptoms.  The examiner remarked that the Veteran's liver laceration and the post-traumatic hepatic cyst are felt to be the cause of his described symptoms of daily right upper quadrant pain and nausea.  The examiner noted that the Veteran's diagnosis was of traumatic liver laceration with post-traumatic cyst formation.  There was a history of post-traumatic biliary injury and mesenteric vein thrombosis.  The Veteran's diagnoses included traumatic liver laceration, hepatic cyst - post traumatic, injury to superior mesenteric vein, and liver hemangioma.  The Veteran reported right upper quadrant dull, aching pain which lasts 2-3 minutes and occurs twice per day.  The Veteran recalled nausea occurring twice per day, every day.  He noted no relation in nausea or pain to food intake.  The Veteran denied vomiting.  He endorsed fatigue in the evenings most days.  His energy level had improved.  The Veteran indicated that the episodes of anorexia occur only during the brief episodes of nausea, otherwise he denies a history of chronic anorexia.  The Veteran denied a fever or chills.  Continuous medication was not required for control of the Veteran's liver conditions.  The Veteran was not a liver transplant candidate, he was not currently hospitalized awaiting a transplant, and he had not undergone a liver transplant.  The Veteran had sustained an injury to the liver, but it was unknown whether he had peritoneal adhesions resulting from an injury to the liver.  The Veteran did have scars related to his liver disability, but they were not painful and/or unstable, nor was the total area of all related scars greater than 39 square cm.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his liver disability.  The examiner reviewed the results of the March 2012 abdominal ultrasound, an April 2012 CT scan, and laboratory studies dated in May 2009 and April 2012.  The examiner stated that the Veteran's liver condition did impact the Veteran's ability to work, as the Veteran stated that he was able to work, but would have to take breaks at work for five to fifteen minutes for intermittent nausea and pain.  The Veteran felt that this could occur approximately twice per day.  

In May 2013, the November 2012 VA examiner indicated that the Veteran's examination chart was reviewed.  The examiner stated that the Veteran's liver laceration is productive of intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms of nausea, fatigue, malaise, vomiting, arthralgia, and right upper quadrant pain) at least one week but less than two weeks in the past 12 months.  "Incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.   

VA treatment records for the period from April 20, 2010 do not reflect that the Veteran's status post liver laceration was manifested by symptomatology more nearly approximating daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during a 12-month period.
  
On review, the Board finds that for the period from April 20, 2010, a rating in excess of the 10 percent evaluation currently assigned for the Veteran's service-connected status post liver laceration is not warranted. 

The Board acknowledges that the Veteran has intermittently complained of relevant symptoms of the service-connected liver disability, such as anorexia during brief periods of nausea, nausea, and right upper quadrant pain, pressure, and tenderness.  The Veteran is competent to report such symptoms as they are felt through the senses and do not require laboratory testing or diagnosis by a physician.  There is no evidence that he is not credible.  However, the Veteran's reported intermittent and occasional symptoms for the period from April 20, 2010 do not rise to the level of symptoms contemplated by the rating criteria for the assignment of the next-higher 20 percent evaluation.  Specifically, the evidence does not show that his symptoms resulted in incapacitating episodes of at least 2 weeks, but less than 4 weeks, during a 12 month period, or required dietary restriction or continuous medication.  38 C.F.R. § 4.114, DC 7345.  In this regard, in May 2013, the VA examiner explicitly stated that the Veteran's liver laceration is productive of intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms of nausea, fatigue, malaise, vomiting, arthralgia, and right upper quadrant pain) at least one week but less than two weeks in the previous 12 months.  Such findings are consistent with the currently assigned 10 percent evaluation for the period from April 20, 2010.  The medical opinion by the VA examiner is credible because it is based on a thorough review of the pertinent medical history and available treatment records, and physical examinations of the Veteran.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of these examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the applicable rating criteria may not serve as a basis for the assignment of an increased rating in the present appeal.  38 C.F.R. § 4.114, DC 7345.

The Board has also considered whether an increased rating is warranted under any other potentially applicable diagnostic code.  The Board notes that the Veteran has been granted service connection for a scar in connection with his service-connected liver disability.  The service-connected liver disability has not been shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule. 



III.  Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation currently assigned for the Veteran's service-connected status post liver laceration, during the period from April 20, 2010, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's status post liver laceration, during the period from April 20, 2010, with the established criteria found in the rating schedule for chronic liver disease without cirrhosis shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers all symptoms reported by the Veteran and found on objective examination.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluations for the Veteran's liver disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 
The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  In short, there is nothing in the record to indicate that the Veteran's service-connected status post liver laceration, during the period from April 20, 2010, causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the foregoing reasons, the preponderance of the evidence of record is against the claim for an increased rating for the Veteran's status post liver laceration, during the period from April 20, 2010, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, supra.  As the preponderance of the evidence of record is against this claim, it must be denied. 


ORDER

Entitlement to an evaluation in excess of 10 percent for status post liver laceration, during the period from April 20, 2010, is denied.


REMAND

With regard to the issue of entitlement to an initial compensable evaluation for status post liver laceration during the period prior to April 20, 2010, the Board finds that the Veteran must be provided an appropriate supplemental statement of the case (SSOC) and given an opportunity to respond.  The Board notes that in the February 2012 remand, the Board directed that after completing the requested development, the RO/AMC was to readjudicate the issue of an initial compensable rating for status post liver laceration on the basis of all evidence of record and all applicable laws and regulations.  If any determination remained unfavorable to the Veteran, he was to be furnished an SSOC, which includes a summary of additional evidence submitted.  However, while the AMC issued a SSOC in June 2013 addressing entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected liver disability, it failed to readjudicate the Veteran's claim for entitlement to an initial compensable evaluation for status post liver laceration during the period prior to April 20, 2010.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the issue of entitlement to an initial compensable evaluation for status post liver laceration, during the period prior to April 20, 2010, on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished an SSOC, which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decision reached.  The Veteran should be given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


